Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with this Quarterly Report of Rimrock Gold Corp., Inc. (the “Company”), on Form 10-Q for the period endedMay 31, 2014, as filed with the U.S. Securities and Exchange Commission on the date hereof, I, J. Duncan Reid, Principal Executive Officer of the Company, certify to the best ofmy knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: The Report on Form Form 10-Q for the period endedMay 31, 2014, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report on Form 10-Q for the period endedMay 31, 2014, fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 21, 2014 By: /s/ Jordan Starkman Jordan Starkman President and Secretary (Duly Authorized Officer, Principal Executive Officer and Principal Financial Officer) Rimrock Gold Corp.
